PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Nelson, Nathan, Otis
Application No. 16/034,869
Filed: July 13, 2018
Attorney Docket No. 030013-0006
For: SPRING CAGE SPINAL FIXATION SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 9, 2021, in response to the decision mailed February 5, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 12, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on September 13, 2019. A Notice of Abandonment was mailed January 10, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, request under 37 CFR 1.46(c), terminal disclaimer application data sheet and power of attorney, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3773 for appropriate action in the normal course of business on the reply received December 21, 2020 and March 9, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination to status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.

/APRIL M WISE/Paralegal Specialist, Office of Petitions